Case 2:20-cv-00078-JRG Document 89-3 Filed 01/13/21 Page 1 of 1 PageID #: 3408




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                           §
 EQUIPMENT LLC,                                    §
                                                   §
        Plaintiff,                                 §              Case No. 2:20-CV-0078-JRG
                                                   §
 v.                                                §              JURY TRIAL DEMANDED
                                                   §
 HMD GLOBAL OY,                                    §
                                                   §
         Defendant.                                §

                           DECLARATION OF JERRY D. TICE II

       I, Jerry D. Tice II, hereby declare as follows:

       1.      I am an attorney at the law firm of Bragalone Conroy PC in Dallas, Texas. I am

counsel of record in this case. I am admitted to practice in the State of Texas and the Eastern

District of Texas. I submit this declaration based on personal knowledge and following a

reasonable investigation. If called upon as a witness, I could and would competently testify to the

truth of each statement herein.

       2.      The following paragraphs discuss exhibits to CCE’s Sur-Reply in opposition to

HMD’s renewed motion to transfer venue. In the exhibits, any highlighting is added by CCE

pursuant to L.R. CV-7(b), unless otherwise noted.

       3.      Exhibit A is a true and correct copy of a September 28, 2020 letter from HMD to

CCE.

       4.      Exhibit B is a true and correct copy of an August 25, 2020 letter from HMD to

CCE.

       Executed on January 11, 2021                      /s/ Jerry D. Tice II
                                                         Jerry D. Tice II
